ALLOWANCE
	This action is in response to the Appeal Brief filed 1/14/2022 and the Appeal Conference held 2/7/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 8-20 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Rose Moller-Jacobs on 2/28/2022.

The application has been amended as follows: 

Claims 1-7 are cancelled.

Claim 8 has been amended as follows:
		In line 14, after installation of a fastener ---of the fasteners, the fasteners being discrete from the orthotic device--- has been added.

Claim 14 has been amended as follows:
	In line 2, after applied to “a” has been deleted.
In line 2, after applied to ---the--- has been added.

Claim 18 has been amended as follows:
In line 13, after installation of a fastener ---, wherein the fastener is discrete from the orthotic device--- has been added.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In regards to claim 8, the subject matter of the independent claims could either not be found or was not suggested in the prior art of record.  The subject matter not found was an orthotic system with the fasteners being discrete from said orthotic device, in combination with the other elements (or steps) in the claims.  
In regards to claim 8, the prior art of record does not teach an orthotic system with the fasteners being discrete from said orthotic device, which is adjustable and responsive to detected resistive forces associated with a user-operated tool.
In regards to claim 18, the subject matter of the independent claims could either not be found or was not suggested in the prior art of record.  The subject matter not found was a method of operating an orthotic system including a rotary fastener installation tool, a controller coupled to the rotary fastener installation tool, and an orthotic device configured to be worn on an appendage of a user of the rotary fastener installation tool, the method including that the fastener is discrete from the orthotic device, in combination with the other elements (or steps) in the claims.  
In regards to claim 18, the prior art of record does not teach a method of operating an orthotic system including a rotary fastener installation tool, a controller coupled to the rotary fastener installation tool, and an orthotic device configured to be worn on an appendage of a user of the rotary fastener installation tool, the method including that the fastener is discrete from the orthotic device, which is adjustable and responsive to detected resistive forces associated with a user-operated tool.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA H FISHER whose telephone number is (571)270-7033. The examiner can normally be reached M-TH 7:00AM-5:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571) 270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA HICKS FISHER/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        3/1/2022